Citation Nr: 1341849	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include benign prostate hypertrophy (BPH) and elevated PSA.

2.  Entitlement to service connection for a skin disability manifested by a rash.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Louisville, Kentucky Department of Veterans' Affairs (VA) Regional Office (RO).

In October 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for residuals for basal cell carcinoma.  In a rating decision in September 2012, the RO granted service connection for residuals for basal cell carcinoma and awarded a 10 percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for basal cell carcinoma.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with prostate cancer.

2.  Elevated PSA is a laboratory finding, not a ratable disability for VA compensation purposes. 

3.  BPH was not affirmatively shown to have been present during service; and BPH, first diagnosed after service, is unrelated to an injury, disease, or event in service.

4.  The Veteran was not diagnosed or treated for a skin rash in service.

5.  The Veteran does not have a currently diagnosed skin rash at any time since he filed his claim and his skin in the claimed area of the thighs has been found to be essentially normal upon examination.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a skin rash disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2003, February 2004, and January 2008.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for consideration in the assignment of an effective date and disability rating, in the event of award of the benefit sought.

As for content of the VCAA notice, the documents complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, private medical records, and obtained a VA examinations in February 2012.  

The report of the VA examination included a review of the Veteran's medical history, including his VA treatment records and service records.  Further, the examination report provided opinions with a basis or rationale for the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

Generally, to establish service connection on a direct incurrence basis, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to the chronic diseases that are listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Prostate cancer, as a malignant tumor, is listed as a disease under § 3.309 as a chronic disease.  Benign prostate hypertrophy, elevated PSA, and skin rashes are not listed under § 3.309 as a chronic disease.  

The showing of a chronic disease, such as a malignant tumor, in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain disabilities such as a malignant tumor if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in Vietnam and his exposure to Agent Orange is conceded.  See 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b) (1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600, 42,608 (2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).   

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Evidentiary standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's Lay Evidence

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms and events regarding prostate or skin symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any prostate condition or skin condition causing rashes that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

A diagnosis involving the prostate or the caused a particular type of skin rash cannot be made by the Veteran as a lay person based on visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as blood tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or to offer an opinion on the questions of etiology.  Therefore, the Veteran's assertion or opinion that he has benign prostate hypertrophy, elevated PSA, or a specific chronic skin rash and the relationship of any one of them to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis and causation of a disability.  The Veteran's discussion of his symptoms certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional, since he lacks the expertise required to make such a determination. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  

Service Connection for a Prostate Disability to Include Benign Prostate Hypertrophy (BPH) and Elevated PSA

As the Veteran served in Vietnam, his exposure to Agent Orange is conceded, see 38 C.F.R. §§ 3.307, 3.309.

His service treatment records, including the separation examination in June 1974, do not contain any complaints, history, treatment, or diagnosis of a medical condition involving the prostate.  

In September 1998, a private physician's note indicated the Veteran's father had a history of prostate cancer and that his PSA should be checked at least annually.  At that time, his PSA was 1.9 ng/ml. 

VA outpatient notes indicate that in February 2002, the Veteran had normal results in a laboratory test except for an acceleration of the PSA (prostate specific antigen).  The PSA went from 1.2 ng/ml to 2.0 ng/ml over a one year period.  His caregivers at VA thereafter performed a transrectal ultrasound guided biopsy of the prostate in March 2002.  The prostate itself was smooth without any nodules or lesions.  There were multiple calcifications.  The biopsy revealed chronic inflammation with gland atrophy in the right lobe and chronic inflammation with glandular and stromal hyperplasia.  

That same month, the Veteran underwent an Agent Orange examination and reported that he had been told his prostate was enlarging and he had elevated PSA.  He stated there was no family history of prostate cancer.  He had increased urinary frequency and erectile dysfunction.  

In July 2002, the results of the biopsy were characterized as benign.  He was also being followed for his lower urinary tract symptoms, i.e., the urinary frequency.  By September 2002, it appears the urinary frequency improved with medication.  His PSA had risen to 2.4 ng/ml which was called an acceptable rise but it should still be followed.  

In January 2003, the Veteran had another acceleration of his PSA (3.6 ng/ml).  This resulted in another biopsy in March 2003.  It was noted, however, that his brother had recently been diagnosed with prostate cancer.  The biopsy results were benign prostate tissue.  

By July 2003, the PSA had decreased to 1.3 ng/ml. In August 2003, the history included the Veteran's father also having prostate cancer.   

In August 2003, the Veteran had a PSA level of 2.5 ng/ml.  

In October 2004, the PSA was 1.4 ng/ml.

By August 2005, the Veteran's VA medical providers diagnosed that the Veteran had benign prostate hypertrophy (BPH).  

In February 2012, the Veteran was provided a VA examination.  The Veteran had a voiding dysfunction but it did not require him to wear absorbent material.  He voids every 1-2 hours during the day and awakens 3-4 times at night for voiding.  He also had a slow or weakened and decreased stream.  He did not have urolithiasis, a history of recurrent bladder or urethra infections or fistulas, stricture, or a neurogenic bladder.  There also was no history of bladder injury or surgery or neoplasms.  The examiner noted that the Veteran had a third prostate biopsy in December 2005 and although there was atrophy, no tumor was seen.  

The diagnosis was BPH and the Veteran is receiving treatment for the condition.  The examiner noted the Veteran underwent a number of biopsies for cancer but so far there has not been a diagnosis of prostate cancer.  After researching the medical literature, the examiner noted Agent Orange exposure is not listed as a risk factor for BPH.  There was no mention of a prostate cancer condition in the service treatment records or of a condition liable to produce a prostate condition.  Therefore, the examiner concluded a relationship of BPH to service was not established.  

Analysis

As noted above, the Board has disregarded the Veteran's lay opinion that his prostate condition is related to service and turns to whether there is any competent medical evidence that establishes a nexus between the Veteran's prostate and service.  While the Veteran's report of symptoms he experienced are relevant, competent, and credible, this evidence does not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between any prostate disability and service.  

Turning first to the Veteran's elevated PSA, several biopsies over the years have been negative for prostate cancer.  Therefore, there cannot be service connection under any theory for prostate cancer since the disability does not exist.  

Furthermore, an elevated PSA, by itself is not a service connected disability.  PSA, like other laboratory findings such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are considered to be laboratory results and not disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 447 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

In other words, elevated PAS is a laboratory finding and not a disability for which VA compensation benefits are payable.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability which includes an elevated PSA there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran is not entitled to service connection for elevated PSA results.

As to BPH, on the basis of the service treatment records, BPH was not affirmatively shown to be present during service and therefore, the Veteran is not entitled to service connection under 38 C.F.R. § 3.303(a).  Also, this disability does not fall under the Agent Orange presumption nor is it one of the diseases entitled to a presumption of service connection by manifesting to a compensable degree within one year from the date of the Veteran's termination of such service. 38 C.F.R. §§ 3.307, 3.309.  Further, as discussed below, there is no competent medical evidence that Agent Orange exposure actually causes BPH.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

The Veteran, however, may also prove service connection for BPH when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for BPH are the records of VA medical providers and the VA examiner.  All are qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds that the opinion of the February 2012 VA examiner is more probative as to the claim of service connection for BPH than the foregoing opinions.  The Board finds the unfavorable medical opinion of the February 2012 VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner concluded that there is no basis to link Agent Orange exposure and BPH.  Further, there was nothing in service that might cause BPH.  

The VA examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examiner applied medical literature to support his conclusions that the medical literature has not established a relationship between Agent Orange and BPH.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether BPH is related to service.  The VA examiner has provided the most probative evidence and the Board assigns it the most weight as the examiner's report specifically addresses the question of a diagnosis and its relationship to service.  

In sum, the Board finds that the opinion of the February 2012 VA examiner is the most persuasive evidence of record and this weighs against the Veteran's claim.  Accordingly, the weight of the medical evidence is against an association or link between any prostate condition and service.  The preponderance of the competent probative evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Service Connection for a Skin Rash Disability

The Board notes that the Veteran has been service connected for basal cell carcinoma for a lesion that was under his right eye.  The Veteran had surgery to remove the tumor after the diagnosis in August 1982.  The Veteran has filed a separate claim for what he asserts is a skin rash disability on his lower legs.  The Board understands the Veteran is not contending nor is there any evidence in the file to suggest that he has a skin rash disability caused by or related to the basal cell carcinoma.  

As the Veteran served in Vietnam, his exposure to Agent Orange is conceded, see 38 C.F.R. §§ 3.307, 3.309.

His service treatment records, including the separation examination in June 1974, do not contain any complaints, history, treatment, or diagnosis of a skin condition. 

The treatment notes for the basal cell carcinoma surgery in August 1982 and the follow-up afterwards have been obtained by VA, but there are no references to a rash on the legs.  

In February 2002, the Veteran underwent an Agent Orange examination where he reported his history of basal cell carcinoma.  He also reported that since he left Vietnam, he has had bilateral lower extremity redness with itching.  It had improved recently but was worse in the summer.  Upon examination, the sites of the basal cell carcinoma excision were noted.  The assessment stated "history of episodic rash, present now." but nothing was recorded regarding findings of any rashes or lesions on the lower extremities.

In a statement dated in November 2003, the Veteran's wife stated she first noted spots on the Veteran's face in the late 1960s that later turned out to be the carcinoma.  She then stated "also a rash on his legs . . ."

VA outpatient notes starting in 2002 do not show that the Veteran has complained of, been treated for, or diagnosed with a skin condition.  

In February 2012, the Veteran was provided a VA examination.  His history of basal cell carcinoma was noted.  He stated he gets a rash on his shins and this has occurred since service.  The rash itches and looks, in the Veteran's words, raw at times.  It fluctuates and is mild at present.  Upon examination, the examiner determined the Veteran does not have dermatitis, eczema, bullous disorder, psoriasis, skin infections, cutaneous manifestations of collagen-vascular disease, papulosquamous disorder, acne, vitiligo, scaring alopecia, alopeci areata, hyperhidrosis, or any findings related to a tumor other than the facial basal cell carcinoma.  The Veteran did not have any identifiable skin pathology of the lower extremities.  

The examiner stated there is no current diagnosis for the Veteran's rash of the lower extremities.  He noted that a review of the medical records also indicates no current diagnosis or dermatology notes.  Given the large number of potential dermatological conditions which might produce the described rash and the lack of evidence of a rash in the service treatment records, the examiner concluded that a relationship to service appears unlikely.  



Analysis

As noted earlier, the Board found that the Veteran and his wife are competent to report skin rashes on the lower extremities since the Veteran was separated from service, but they are not competent to diagnose what exactly caused any skin rash of the lower extremities and whether it is related to service.  At first blush, a skin rash seems similar to varicose veins and therefore capable of a lay diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303. 309 (2007).  The Board notes, however, that the VA examiner in February 2012, who has the education, training, or experience to diagnose a medical condition and to offer an opinion on causation, stated there are a large number of potential dermatological conditions which might produce the rash as described by the Veteran.  The Board therefore finds that the Veteran is only competent to describe his skin rash on the lower extremities and the conditions under which it occurs.  Such descriptions, however, do not result in a diagnosis that may be made by a lay person.  The Veteran and his wife are not competent to offer an opinion as to which dermatological diagnosis causes any rash and its relationship to service, and have only offered evidence of a symptom.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, neither the VA expert nor any other medical provider has diagnosed a current skin disability that causes a rash on the lower extremities.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Id.  There must be a current disability to establish service connection.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007); 
In the absence of evidence of current diagnosis of a skin disorder or residuals of a skin disorder causing a skin rash, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence of a skin rash at the time he filed his claim or during any time during the pendency of his claims.  Romanowsky v. Shinseki, 26 Vet. App. 303, 309-310 (2013).  The Board finds that the Veteran does not have a current diagnosis of a skin rash disability.  

The Board also acknowledges that the Veteran reported skin rashes at the Agent Orange examination.  Despite the notation at the end, the examiner did not record any findings of a skin rash, order more diagnostic testing, or suggested further treatment.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical history.  LeShore v. Brown, 8 Vet. App. 406, 409   (1995).  Nothing in the record suggests that the medical examiner at the time of the service separation filtered, enhanced, or added medical-evidentiary value to the Veteran's lay history.  In short, the Board finds the examiner did not make a finding or diagnosis of a skin rash, that is a finding of a current disability causing a skin rash, but only concluded there was a history of a skin rash.  

The preponderance of the competent probative evidence is against the claim of service connection for a skin rash disability of the lower extremities on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for prostate disability is denied.


Entitlement to service connection for skin rash disability is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


